     8:21-cv-00318-JFB-CRZ Doc # 1 Filed: 08/20/21 Page 1 of 7 - Page ID # 1




                            UNITED STATES DISTRCT COURT
                            FOR THE DISTRICT OF NEBRASKA

David E. Blackmore,                          )         Case No.
                                             )
              Plaintiff,                     )
                                             )
v.                                           )         COMPLAINT
                                             )         (Civil)
Union Pacific Railroad Company,              )
a Delaware corporation,                      )         Jury Trial Demanded
                                             )
              Defendant.                     )

       COMES NOW Plaintiff David E. Blackmore and for his claims against Defendant Union

Pacific Railroad Company, a Delaware corporation, states and alleges as follows:

                                    Preliminary Statement

       1.     This is an action to recover damages for personal injuries Plaintiff suffered during

the course and scope of his employment on September 25, 2020 while working as a switchman for

Defendant.   Plaintiff’s claims against Defendant are brought under the Federal Employers’

Liability Act (FELA), 45 U.S.C. §§ 51-60.

                                             Parties

       2.     That at all times relevant herein, Plaintiff was a resident and citizen of Kansas City,

Missouri, and was employed by Defendant as a switchman engaged in interstate commerce.

       3.     That at all times relevant herein, Defendant was a corporation duly organized and

existing under the laws of the State of Delaware with its principal place of business in Omaha,

Nebraska; was duly licensed to operate a system of railroads, as a common carrier of freight for

hire in and through the State of Nebraska; and was engaged as a common carrier in interstate

commerce.
      8:21-cv-00318-JFB-CRZ Doc # 1 Filed: 08/20/21 Page 2 of 7 - Page ID # 2




                                       Jurisdiction and Venue

       4.      This Court has subject-matter jurisdiction over Plaintiff’s claims under the FELA

pursuant to 28 U.S.C. § 1331 (federal question).

       5.      This Court has personal jurisdiction over Defendant because its principal place of

business is in Omaha, Nebraska, and it purposefully availed itself of the privilege of conducting

significant activities in the State of Nebraska, creating sufficient contacts within the state to permit

this Court to exercise jurisdiction.

       6.      Venue of this lawsuit in this Court is proper pursuant to 45 U.S.C. § 56 which

allows bringing FELA claims in the district of the residence of the defendant or in the district

where the defendant is doing business at the time the action is commenced.

       7.      This action brought under the FELA is timely commenced pursuant to 45 U.S.C. §

56.

                                                Facts

       8.      That on September 25, 2020 at about 10:40 a.m., Plaintiff was in the course and

scope of his employment as a switchman for Defendant at its Neff Yard located in Kansas City,

Missouri. Plaintiff was part of a two-person crew with the other member being William Hilton,

and they were assigned to work the YKC54R remote job. The crew was required to switch cars in

the west end into tracks 60 through 66. The involved tracks were part of “a bowl” where cars are

shoved or “kicked,” and the tracks include an incline that stops the railcars after they have been

kicked onto the tracks.

       9.      Plaintiff and Hilton were required to kick railcar MBLX 5391 onto track number

65. The railcar was part of a string of three cars that was attached to locomotive UP669. The

movement of the locomotive was by a remote-control device operated by Plaintiff while on the



                                                   2
      8:21-cv-00318-JFB-CRZ Doc # 1 Filed: 08/20/21 Page 3 of 7 - Page ID # 3




ground. The locomotive in question was manufactured in about 1968 and was converted to a

remote-control locomotive (RCL). The locomotive was defective because it was unreliable in its

reaction to directions given by the remote control, and it was underpowered for the switching job.

        10.     As the locomotive shoved the string of three cars that included railcar MBLX 5391

at the end of the string, Plaintiff used the remote-control device to power the locomotive to a

sufficient speed to kick the car. He next put the locomotive in a coast and applied the independent

brake, while at the same time walking along with the railcar to pull the pin lifter in order for railcar

MBLX 5391 to separate from the other two railcars and locomotive. When Plaintiff pulled the pin

lifter to disengage or release the railcar, it failed to work in an efficient manner by releasing the

car. Because the pin lifter failed to disengage or release the car, Plaintiff continued to walk along

side the railcar as its speed increased. Plaintiff jiggled the handle of the pin lifter, which caused it

to finally release the railcar. After the separation, Plaintiff fell and his left leg was runover by the

moving equipment, which resulted in an amputation of the lower left leg.

        11.     Plaintiff was found near a crossing, and the ground area was unsafe due to uneven

surface that was uphill with debris scattered throughout the area. Additionally, the lip of the

crossing had a three-inch drop, which also created an unsafe walking and working conditions.

        12.     The switching procedures Plaintiff was required to follow were inappropriate and

unsafe because such procedures are only appropriate where tracks are flat and do not involve an

elevation, grade, or uneven ground surface. Due to the elevation, grade or uneven ground surface,

Plaintiff was required to kick the cars at an unsafe speed.

        13.     The defective pin lifter, the unreliable and underpowered locomotive, the unsafe

work procedures, and unsafe ground conditions all contributed to the incident resulting in

Plaintiff’s injuries.



                                                   3
     8:21-cv-00318-JFB-CRZ Doc # 1 Filed: 08/20/21 Page 4 of 7 - Page ID # 4




                         Count One (Strict Liability/Negligence per se)

       14.      Plaintiff adopts and incorporates his previous allegations as set forth in paragraphs

1 through 13.

       15.      Plaintiff’s injuries were caused, in whole or in part, by Defendant’s violation of the

Federal Safety Appliance Act (FSAA), 49 U.S.C. §§ 20301-2036, when it used or allowed to be

used on its railroad lines a railcar that was not equipped with a properly working coupler

mechanism as required under 49 U.S.C. § 20301(a)(1)(A). The pin lifter, which was part of the

coupler, was defective and unsafe when it failed to uncouple and release railcar MBLX 53912

from the other two railcars and locomotive as Plaintiff kicked the railcar onto track number 65.

       16.      As a result of the above-described violation, Plaintiff suffered severe and

permanent injures and damages, including traumatic injuries to his left leg resulting in amputation

of his lower leg below the knee, back and torso. As a result, Plaintiff has suffered pain in the past

and will suffer pain in the future; has incurred expenses for medical treatment, and will incur

further medical expenses in the future; has suffered loss of earnings and loss of future earning

capacity; has suffered loss of his enjoyment of living; and has suffered permanent injury and

disability, all to his injury and damage.

                         Count Two (Strict Liability/Negligence per se)

       17.      Plaintiff adopts and incorporates his previous allegations as set forth in paragraphs

1 through 16.

       18.      Plaintiff’s injuries were caused, in whole or in part, by Defendant’s violation of the

Federal Locomotive Inspection Act (FLIA), 49 U.S.C. §§ 20701-20703, when it used or allowed

to be used a locomotive on its railroad line that was not in proper condition and safe to operate

without unnecessary danger of personal injury as required under 49 U.S.C. § 20701. Defendant’s



                                                  4
     8:21-cv-00318-JFB-CRZ Doc # 1 Filed: 08/20/21 Page 5 of 7 - Page ID # 5




locomotive UP669 was defective when it failed to react to the remote-control device operated by

Plaintiff and was underpowered and unsafe for the switching job to which Plaintiff was required

to perform.

       19.      As a result of the above-described violation, Plaintiff suffered severe and

permanent injures and damages, including traumatic injuries to his left leg resulting in amputation

of his lower leg below the knee, back and torso. As a result, Plaintiff has suffered pain in the past

and will suffer pain in the future; has incurred expenses for medical treatment, and will incur

further medical expenses in the future; has suffered loss of earnings and loss of future earning

capacity; has suffered loss of his enjoyment of living; and has suffered permanent injury and

disability, all to his injury and damage.

                        Count Three (Strict Liability/Negligence per se)

       20.      Plaintiff adopts and incorporates his previous allegations as set forth in paragraphs

1 through 19.

       21.      Plaintiff’s injuries were caused, in whole or in part, by Defendant’s violation of

Mo. Stat. § 389.797, when it failed to keep and maintain the margins alongside the involved track

free from hazards, including hazards associated with uneven surfaces, debris and three-inch drop

at the crossing where Plaintiff was found after the incident. Defendant’s violation establishes its

fault under strict liability and/or negligence per se as provided for under 45 U.S.C. 54a.

       22.      As a result of the above-described violation, Plaintiff suffered severe and

permanent injures and damages, including traumatic injuries to his left leg resulting in amputation

of his lower leg below the knee, back and torso. As a result, Plaintiff has suffered pain in the past

and will suffer pain in the future; has incurred expenses for medical treatment, and will incur

further medical expenses in the future; has suffered loss of earnings and loss of future earning



                                                  5
     8:21-cv-00318-JFB-CRZ Doc # 1 Filed: 08/20/21 Page 6 of 7 - Page ID # 6




capacity; has suffered loss of his enjoyment of living; and has suffered permanent injury and

disability, all to his injury and damage.

                                     Count Four (Negligence)

       23.      Plaintiff adopts and incorporates his previous allegations as set forth in paragraphs

1 through 22.

       24.      That pursuant to the FELA, 45 U.S.C. § 51, Defendant is liable in damages for

injuries resulting in whole or in part from the negligence of Defendant’s officers, agents, or

employees, or by reason of any defect or insufficiency in its cars, engines, appliances, machinery,

track, roadbed and works.

       25.      Defendant breached it’s duty under the FELA when it:

       a.       Failed and neglected to provide Plaintiff with a reasonably safe place to work;

       b.       Failed to provide proper equipment, including but not limited to railcars and
                locomotive;

       c.       Failed to inspect, maintain, and repair its railcars and locomotive;

       d.       Failed to inspect, maintain, and repair its tracks, roadbeds, and areas immediately
                next to tracks for unsafe conditions, including but not limited to uneven ground
                surfaces that include sudden drop offs and objects immediately adject to its track
                beds that interfere with employees performing their assigned jobs;

       e.       Failed to adopt and enforce safe work procedures, including railroad industry rules
                and procedures, related to switching cars in a bowl; and

       f.       Other acts of negligence to be determined.

       26.      In the alternative, Defendant breached its duty under the FELA pursuant to the

doctrine of res ipsa loquitur based on:

        a.      The involved instrumentalities including the structures and objects in the yard, as
                well as the condition of the yard, was in the exclusive control of Defendant;

       b.       The incident resulting in Plaintiff’s injuries is such, as in the ordinary course of
                things, does not occur if the one having control uses proper care;

                                                  6
     8:21-cv-00318-JFB-CRZ Doc # 1 Filed: 08/20/21 Page 7 of 7 - Page ID # 7




       c.      The incident cause, in whole or in part, Plaintiff’s injuries; and

       d.      Plaintiff was not at fault.

       27.     As a result of the above-described negligent acts, Plaintiff suffered severe and

permanent injures and damages, including traumatic injuries to his left leg resulting in amputation

of his lower leg below the knee, back and torso. As a result, Plaintiff has suffered pain in the past

and will suffer pain in the future; has incurred expenses for medical treatment, and will incur

further medical expenses in the future; has suffered loss of earnings and loss of future earning

capacity; has suffered loss of his enjoyment of living; and has suffered permanent injury and

disability, all to his injury and damage.

       WHEREFORE, Plaintiff David E. Blackmore prays judgment against Defendant Union

Pacific Railroad Company in an amount to be determined as reasonable compensation for all the

injuries and damages he has suffered, together with interest thereon as provided by law, and for

his costs and disbursements herein incurred, and for such other and further relief as the Court may

deem just and appropriate.

       PLAINTIFF REQUESTS TRIAL BY JURY.

Dated: August 20, 2021                        HUNEGS, LeNEAVE & KVAS, P.A.

                                              /s/ Paul Banker
                                              Randal W. LeNeave, NE ID #24813
                                              Paul Banker, MN ID #0256596
                                              Attorneys for Plaintiff
                                              1000 Twelve Oaks Center Drive, Suite 101
                                              Wayzata, Minnesota 55391
                                              Telephone: (612) 339-4511
                                              Facsimile: (612) 339-5150
                                              rleneave@hlklaw.com
                                              pbanker@hlklaw.com




                                                 7
